Citation Nr: 1710636	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  12-20 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1968 to January 1970. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida. 

The Board remanded this matter in December 2014 for additional development and it now returns for further appellate review. 

Following the issuance of the supplemental statement of the case in July 2016, the Veteran's representative submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration in November 2016.  38 C.F.R. 
§ 20.1304(c) (2016).  Therefore, the Board may properly consider such newly received evidence. 

The Board notes that the Veteran's representative was not provided with an opportunity to submit an Informal Hearing Presentation prior to the Board's review of the case.  However, the Board finds no prejudice to the Veteran in proceeding with the issuance of this Remand because, following the completion of the requested development, his representative will be given an opportunity to submit additional argument prior to the case's return to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).   In this regard, the Board is cognizant of the Veteran's desire for a decision on the pending matter; however, as potentially favorable evidence is outstanding, it would be premature to adjudicate the claim at this time. 

The Veteran seeks a TDIU due to his service-connected generalized anxiety disorder and the medications taken for such disability.  Here, the Veteran meets the schedular threshold criteria for the award of a TDIU for the appeal period stemming from his May 2010 claim for a TDIU as his sole service-connected disability of generalized anxiety disorder has been rated as 70 percent disabling since August 17, 2009.  Therefore, the remaining question is whether the Veteran's service-connected disability renders him unable to secure or follow a substantially gainful occupation. 

However, prior to reaching the merits of the Veteran's claim, the Board finds that remand is needed to obtain outstanding VA treatment records.  In this regard, the record reflects that the Veteran receives treatment through the Bay Pines, Florida, VA Healthcare System and the Indianapolis, Indiana, VA Healthcare System, and the most recent treatment records from such facilities on file are dated in July 2016.  Thereafter, in September 2016, the Veteran submitted an authorization form requesting that VA obtain additional records from the Port Charlotte VA facility for the period from 2015 to the present for consideration in his claim.  

Furthermore, in November 2016, the Veteran's representative submitted a letter from the Veteran's VA treating physician at Bay Pines in which she indicated that she had treated the Veteran for four months, evaluated his medical history, and found that there is no likelihood for improvement.  Further, she stated that the Veteran suffers from generalized anxiety and unspecified neurocognitive disorders that are both chronic in nature, severely impair his interpersonal skills and ability to relate to others, and result in issues with memory.  The physician concludes that the Veteran is unable to maintain or sustain any type of gainful employment to include sedentary employment, and it is in her professional opinion that the Veteran is unemployable due to the aforementioned factors.  While the such VA physician appears to have been transferred to an out-of-state VA facility in December 2016, none of her treatment records are on file.  

Therefore, the Board finds that a remand is necessary in order to obtain all outstanding VA treatment records dated from July 2016 to the present for consideration in the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records from the Bay Pines and Indianapolis Healthcare Systems, to include those from the Port Charlotte clinic, dated from July 2016 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




